Exhibit 10(h)(xix)

IDACORP, Inc. and Idaho Power Company 2007 Compensation for
Non-Employee Directors of the Board of Directors

All directors of IDACORP also serve as directors of Idaho Power Company.  The
fees and other compensation discussed below is for service on both boards. 
Employee directors receive no compensation for service on the boards.

Fees

Annual Retainer

Chairman of the board

$94,000

Chairman of audit committee

$42,500

Chairman of compensation committee

$40,000

Chairman of corporate governance committee

$36,000

Other directors

$30,000

Meeting Fees

Board meeting

$1,250

Committee meeting

$1,250

The chairman of the board does not receive meeting fees.

Stock Awards

$40,000 of IDACORP common stock annually

Subsidiary Board Fees

IDACORP Financial Services and Ida-West Energy

Monthly retainer                 $750

Meeting fees                      $600

Deferral Arrangements

Directors may defer all or a portion of their monthly retainers and meeting
fees.  At retirement, directors may elect to receive one lump-sum payment of all
amounts deferred with interest or a series of up to 10 equal annual payments. 
The interest rate is equal to the Moody's long-term corporate bond yield average
rate plus three percent.

--------------------------------------------------------------------------------